Fourth Court of Appeals
                                  San Antonio, Texas

                                      November 18, 2021

                                      No. 04-21-00489-CR

                                  THE STATE OF TEXAS,
                                        Appellant

                                               v.

                                      Ruben ELIZONDO,
                                           Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 657461
                           Honorable Melissa Vara, Judge Presiding


                                        ORDER

       Appellant Ruben Elizondo retained Trey Porter to represent him at trial. According to
counsel, Appellant has not retained him for appeal, and counsel has moved to withdraw.
       Counsel’s motion does not fully comply with the Texas Rules of Appellate Procedure.
Specifically, the motion does not contain the following required information:
       •   the dates for the current deadlines and settings in the case,
       •   Appellant’s last known address and telephone number,
       •   a statement that a copy of the motion was delivered to Appellant in person, or by
           certified and first-class mail, and
       •   a statement that Appellant was notified in writing of the right to object to the motion
           to withdraw.
See TEX. R. APP. P. 6.5(a), (b); Rivera v. State, 130 S.W.3d 454, 458 (Tex. App.—Corpus Christi
2004, no pet.).
       Counsel’s motion is DENIED without prejudice to refiling a motion that fully complies
with the Rules.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court